DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 and 08/24/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (US 2018/0172988; already of record).
Regarding claim 1, Ahmed discloses, a device (Figs. 1-12), comprising: 
a light source (301-309) configured to emit a light beam through a light-emissive surface (411); and 

the second direction (see light after it exits 311-319) is different from the first direction (see Fig. 4); and 
the optical element comprises a material that has a refractive index of greater than 2 at a wavelength of the light beam (Para. 0040 and 0049).
Regarding claim 2, Ahmed discloses, the light source and the optical element are integrated into a monolithic light-emitting module (Para. 0039).
Regarding claim 3, Ahmed discloses, the material comprises a semiconductor (311-319).
Regarding claim 4, Ahmed discloses, the material comprises at least one of an arsenide semiconductor, a phosphide semiconductor, or a nitride semiconductor (Para. 0040, 0049 and 311-319).
Regarding claim 5, Ahmed discloses, the light source comprises a laser (Para. 0039).
Regarding claim 6, Ahmed discloses, the laser is a vertical cavity surface-emissive laser (Para. 0039).
Regarding claim 7, Ahmed discloses, the optical element is formed on the light-emissive surface of the laser (see Fig. 4).
Regarding claim 8, Ahmed discloses, the device is a head-mounted device, and the device is configured to illuminate an eye of a user when the user is wearing the head-mounted device (Para. 0027-0028 and 100).
Regarding claim 10, Ahmed discloses, the device is an augmented reality device or a virtual reality device (Para. 0027-0028 and Fig. 1).
claim 11, Ahmed discloses, the optical element comprises a metamaterial layer (311-319).
Regarding claim 12, Ahmed discloses, the metamaterial layer comprises an arrangement of nanostructures (Para. 0036, 0040 and 311-319).
Regarding claim 13, Ahmed discloses, the nanostructures each have a nanostructure parameter, wherein the nanostructure parameter has a spatial variation as a function of position within the metamaterial layer, the spatial variation being configured to improve illumination uniformity of a target illuminated by the light beam (Para. 0054-0057 and Fig. 6A).
Regarding claim 14, Ahmed discloses, the nanostructure parameter includes at least one of: a lateral dimension, a cross-sectional area, a length dimension, a composition, a nanostructure spacing, a cross-sectional shape, a cross-sectional shape anisotropy, a cross-sectional uniformity, a taper, a refractive index, a refractive index anisotropy, a coating thickness, a hollow core thickness, a volume fraction of at least one component, or an orientation (Para. 0054-0057 and Fig. 6A).
Regarding claim 15, Ahmed discloses, the nanostructures comprise nanopillars, and the nanostructure parameter is a nanopillar diameter (Para. 0040, 0058 and Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) as applied to claim 8 above, in view of Robbins et al. (US 2015/0035744; already of record).
Ahmed remains as applied to claim 9 above.
Ahmed does not disclose the device further comprises a light sensor configured to detect a reflection of the light beam from the eye.
Robbins teaches, from the same field of endeavor that in a device that it would have been desirable to make the device further comprises a light sensor configured to detect a reflection of the light beam from the eye (Para. 0017, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device further comprises a light sensor configured to detect a reflection of the light beam from the eye as taught by the device of Robbins in the device of Ahmed since Robbins teaches it is known to include this feature in a device for the purpose of providing a device with feedback for adjustments.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) as applied to claim 13 above, in view of Hansotte et al. (US 2019/0265486).
Ahmed remains as applied to claim 13 above.
Ahmed does not disclose the nanostructures comprise polarization-sensitive nanostructures.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nanostructures comprise polarization-sensitive nanostructures as taught by the device of Hansotte in the device of Ahmed since Hansotte teaches it is known to include this feature in a device for the purpose of providing a simple and lightweight device with improved efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/17/2021